In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-22-00378-CV
      ___________________________

            IN RE D.R., Relator




             Original Proceeding
442nd District Court of Denton County, Texas
      Trial Court No. 2005-50633-367


 Before Walker, J.; Sudderth, C.J.; Birdwell, J.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of habeas corpus and

motion for emergency order for release and is of the opinion that relief should be

denied. Accordingly, relator’s petition for writ of habeas corpus and motion for

emergency order of release are denied.

                                                  Per Curiam

Delivered: October 13, 2022




                                         2